UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

UNITED STATES OF AMERICA,
Case No.-l9CR0534-CAB
Plaintif`f`,
vs.

- JUDGMENT OF DISMISSAL
ADALBERTO LERA-MEDEL, , _
F § §... § l
Defendant. MAR 2 2 2019

 

 

 

 

 

CLERK US D!STR|CT COUFiT
SO EHN DISTR!CT OF CA|_|FUFiN|A
BY DEF’UTY

IT APPEARING that the defendant is now entitled to be discharged or the reason that:

 

 

 

an indictment has been filed in another case against the defendant and the Court has

m granted the motion of the Government for dismissal of this case, Without prejudice; or
E the Court has dismissed the case for unnecessary delay; or

the Court has granted the motion of the Gov.ernment for dismissai, Without prejudice; or
[i the Court has granted the motion of the defendant for a judgment of acquittal; or

E a jury has been Waived, and the Court has found the defendant not guilty; or

E the jury has returned its verdict, finding the defendant not guilty;

of the offense(s) as charged in the Indictment/Information:

Title 8, U.S.C., Sec. 1326(a) and (b) - Rernoved Alien Found in the United States
(Feiony)

 

 

 

/j’
Dated: 3/22/20 1 9 L@L_J

Hon. Cathy Ann Bencivengo
United States District Judge

